            Case 2:19-cv-01584-JAD-VCF Document 17 Filed 06/04/20 Page 1 of 2




1

2                                        UNITED STATES DISTRICT COURT

3                                             DISTRICT OF NEVADA

4                                                          ***
      AUSTIN CADEAUX,
5
                            Plaintiff,
6                                                             2:19-cv-01584-JAD-VCF
      vs.                                                     ORDER
7     LAS VEGAS METRO POLICE DEPT;
      OFFICERS JOHN DOE NOS. 1-5,
8
                             Defendant.
9

10
             Before the court are the Motion to Stay Proceedings (ECF NO. 15) and Motion for Case Status
11
     (ECF NO. 16).
12
             Plaintiff requests to stay his case because his law library is closed due to the COVID 19 pandemic.
13
             Under LR 7-2(d), the failure of an opposing party to file points and authorities in response to any
14
     motion, except a motion under Fed. R. Civ. P. 56 or a motion for attorney’s fees, constitutes a consent to
15
     the granting of the motion. Here, no opposition has been filed.
16
             Plaintiff’s motion for status (ECF NO. 16) requests status on his case and states service issues.
17
     The court will grant Plaintiff’s request for stay due to COVID 19 and set a date to lift the stay. If the
18
     parties would like to lift the stay, a motion must be filed with the court. Plaintiff may file motions regarding
19
     service of process after the stay has been lifted.
20
             Accordingly,
21
             IT IS HEREBY ORDERED that the Motion to Stay Proceedings (ECF NO. 15) is GRANTED.
22
             This case is stayed up to and including September 2, 2020. On September 3, 2020, the stay will
23
     be lifted and the court will enter a discovery plan and scheduling order pursuant to LR 16-1(b).
24

25
           Case 2:19-cv-01584-JAD-VCF Document 17 Filed 06/04/20 Page 2 of 2




1           IT IS FURTHER ORDERED that the Motion for Case Status (ECF NO. 16) is GRANTED in part

2    and DENIED in part, as stated above.

3           DATED this 4th day of June, 2020.
                                                         _________________________
4                                                        CAM FERENBACH
                                                         UNITED STATES MAGISTRATE JUDGE
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
